Title: To James Madison from Robert Montgomery, 31 March 1801
From: Montgomery, Robert
To: Madison, James


					
						Sir,
						Alicante 31st. March 1801
					
					I had the honour of addressing you under the 8th. Expressing inclosing copy of a letter from Mr. Cathcart in Tripoli the d. of January advising that the Bay of that State, and had promised to declare War against the United States of America if before the 22d. of April next he did not receive the Stipulated gratifications from our Goverment.  I also advised that I had received letters for Mr. Cathcart from Mr. Appelton at Leghorn, under date of the  Feby. which he desired I should send by an Express Boat from hence; but as the Packet for Algiers was on the point of Sailing & $3000. hard Dollars had been demanded for an Express to Tripoli, I prefered the former conveyance, & have requested Mr. OBrien to send them by Land, which can be done at a moderate expence, and a probability of their arriving much sooner.
					We have been careful to put all Masters of our vessels in those Seas upon their guard and I have not yet heard of any movement on the side of the Tripolines.
					Herewith you will please find Letters which I received last night from Our Minister at Madrid.
					The Court of Spain has ordered a Contribution to be raised upon all Commercial People in this Country, and in which they have included all American Citizens residing in Spain &  the Sum of this Contribution allotted for me to pay is nearly 4000.  hard Dollars.  I have represented against it to the Minister of State, and have quoted the 7th. Article of our Treaty, which, when they fairly consider, I think will be sufficient to deter the Minister from Proceedings so iniquitous in themselves even if we had no Treaty with them; my subsequent Letters will inform you more fully on this business, which if they can Establish will lay a President for their taking the property of Americans at pleasure, without any cause or motive save their own necessities.  I have the honour to be very truly Sir Your obt. Huml. Servt.
					
						Robt. Montgomery
					




				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
